McCulloch, C. J., (dissenting). No doubt can exist as to the differences, so clearly stated in the opinion of the majority, between an active and a passive trust and the effect, with respect thereto, of the English Statute of Uses, which came to us as a part of the common law. Our conflicting views arise only as to the application of the law to the facts of this case in determining, whether or not the deed to C. W. Frazer created an active trust. My view is that it did not. The only reason given in the argument why the deed in question did not on its face create merely a passive trust is the use of the words “heirs and assigns” in the deed, but they were merely used as words of inheritance and do not have the effect of enlarging the estate created. Watson v. Wolff-Goldman Realty Co., 95 Ark. 18; Barker v. Greenwood, 4 Mees. & W. 421. An express trust resting in parol can not be en-grafted on a deed conveying an absolute title. McDonald v. Hooker, 57 Ark. 632. This rule applies with like force to an attempt to enlarge a trust from a passive to an active one, for the effect of a deed, which, on its face attempts to create merely a passive trust, is to convey the absolute title to the beneficiary named in the deed, and an effort to engraft an active trust by parol would violate the established rule of evidence the same as if the language of the deed did not create a passive trust. The deed to Frazer was manifestly not intended ás a continuance of the old deed of the year 1844, for it did not include the same parties as beneficiaries. The old deed, in express words, created an áctive trust, and the fact that a different form of deed was used in conveying the land to Frazer indicated the absence of any intention to continue the active trust in conformity with the original plan. It seems to me, therefore, that a consideration of the old deed in connection with the new one executed by the court commissioners to Frazer weakens, rather than strengthens, the contention that there was an intention to create an active trust. The deed to Frazer was executed by commissioners pursuant to orders of the chancery court in the suit of Harrison et al. v. Williams, instituted in the year 1883, to wind up the old trust. The effect of the decree in that case was to wind up the trust, and not to continue it. The undisposed of lands were sold under the decree, and those involved in the present controversy were purchased and paid for by the stock owned by the beneficiaries named in the Frazer deed, which specified the' separate interest of each of the beneficiaries. I fail to ,see any reason for declaring that the deed to Frazer was executed in continuance of an active trust created by the old deed. It contains none of the provisions of the old deed with respect to the creation of a trust and does not impose any duties or confer any powers upon the trustee. The case presents an instance of the creation of a passive trust which falls directly within the law governing them. Nor is the effect of the deed changed by what the trustee did under it. If merely a passive trust was created, the legal title went immediately to the beneficiaries named in the deed, and nothing done thereafter could reinvest title in the trustee. What he did thereafter in the way of paying taxes and looking after the land was merely as agent of the owners, and not as trustee in the deed, for the deed clothed him with no authority to do anything with the land. It is said by some of the text writers that the purpose of'the English lawmakers in enacting the Statute of Uses was to prohibit all uses and trusts, either active or passive, so as to prevent the concealment of real ownership behind the trust, but that the courts of that day were reluctant to give full force to the statute because of the prevailing custom of adopting that mode of holding the title to lands, and limited the operation of the statute to passive trusts. It seems to me that this court has, in the present instance, refused to apply the settled rules of construction of such deeds in order to effectuate what is conceived to be the purpose of the parties in creating a form of trust which permitted the title to vest in the trustee. But if it be considered that the deed to Frazer created an active trust so as to vest the legal title in him as trustee, it does not follow that the deed executed by his heirs to Randolph conveyed the trust estate. It did not purport to do so. No reference to the trust was made in the deed, but on the contrary it purported to convey only the interests of the heirs. It was a quitclaim and the widow of C. W. Frazer, and the executrix of his estate, joined in the deed. Frazer owned an interest in the land, which the heirs inherited, and the words of grant are to be construed as being referable to the interest actually owned, and not to the trust estate, to which no reference was made. I am unable, therefor, to discover any grounds for holding that the title passed to Mr. Randolph under the deed executed to him by the Frazer heirs. Other questions in the case are not discussed in the opinion of the majority, and I refrain from doing so, but my conclusion of the whole case is that the decree of the chancellor should be affirmed. Mr. Justice Wood holds the same views.